—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendants’ cross motion to dismiss the *879amended complaint. The amended complaint alleges the necessary elements of a cause of action under article 10 of the Debtor and Creditor Law (see, Prometheus Books v Russica Book & Art Shop, 105 AD2d 1138, 1140; Loblaw, Inc. v Wylie, 50 AD2d 4, 7) and alleges fraud in sufficient detail to satisfy the requirement of CPLR 3016 (b) (see, Moore Adv. Agency v Shapiro, 124 AD2d 696). (Appeals from Order of Supreme Court, Erie County, Sedita, Jr., J.—Amend Complaint.) Present—Denman, P. J., Green, Balio, Boehm and Fallon, JJ.